department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list sep oq tep ra-ti - t legend taxpayer a ira b financial_institution c amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional information dated july and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age at the time of the distribution of amount from ira b asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to his misunderstanding concerning the 60-day period which led to him applying for a waiver of the 60-day period before the actual 60-day period had expired a check totaling amount remains in taxpayer's office and has not been used for any purpose taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with financial_institution c on march taxpayer a seeking to modify his retirement_plan investments requested a distribution from ira b approximately a week later on or around march check dated march __ totaling amount and he placed the check in a safe in his office taxpayer a represents that he believed he had 60-days from the date of the check march _ to complete the rollover ie may he received a during this same period taxpayer a represents that his duties were expanded which led to him working approximately hours per week for most of the 60-day period taxpayer a represents he experienced extreme fatigue during this period and it was not until close to the end of the 60-day period that he realized he had not completed the rollover _ rather than may on may _ believing his deadline for completing the rollover was may __ ie 60-days from the date received taxpayer a decided to request a waiver of the 60-day period and his request for a waiver was received by the service on may one day before the expiration of the 60-day period based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers ii the entire amount received including money and any other_property is sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i of the code from an ira which was not includible in gross_income because of the application of sec_408 of the sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred - the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to his misunderstanding of the 60-day period which led him to apply for a waiver before the 60-day period had expired therefore pursuant to sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b and taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at i d sincerely yours colt a wdhens manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
